Exhibit 10.01

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in the
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

THIRD AMENDMENT TO THE

SATELLITE CAPACITY LEASE

 

This Third Amendment (“Third Amendment”), made and entered into on this 28th day
of July, 2009 and effective as of October 11, 2009 (the “Third Amendment
Effective Date”), hereby amends the Satellite Capacity Lease by and between
COLORADO SATELLITE BROADCASTING, INC. a Colorado Corporation (“Network”) and
TRANSPONDER ENCRYPTION SERVICES CORPORATION (“TESC”) dated as of the 24th day of
October, 2006, as amended (collectively, the “Lease”).  Except as otherwise
indicated herein, capitalized terms used in this Third Amendment shall have the
same meaning as set forth in the Lease.

 

In consideration of the mutual covenants set forth herein, and for other
valuable consideration, the sufficiency of which is hereby acknowledged, Network
and TESC agree as follows:

 

1.                                       Amendments to the Lease.  As of the
Third Amendment Effective Date and for the remainder of the Term, the Lease
shall be amended as follows:

 

(a)                                  A new second sentence shall be added to
Section 1.2.2 (Grant of Rights - By Network) as follows:

 

“In the event that, at any time during the Term, the Programming Services or any
of them are made available, in whole or in part, in a high definition format,
(each, an “HD Feed”) then TESC shall have the right, upon [***] prior written
Notice to Network, to (i) distribute any or all of the high definition format
content contained within any such HD Feed, and/or (ii) cause Network to replace
the standard definition feed(s) of such Programming Service(s) with the
corresponding HD Feed(s).  In addition, in the event that, at any time during
the Term, Network makes any programming service(s) (other than the Programming
Services) available, in standard and/or high definition format, (each, a “Future
Programming Service”) then TESC shall have the right, upon [***] prior written
Notice to Network, to (iii) distribute any or all of the content contained
within any such Future Programming Service in accordance with the provisions of
this Lease including, without limitation, Section 3.1 below, and/or (iv) cause
Network to replace any existing Programming Service with any such Future
Programming Service.  In the event of any such replacement, such Future
Programming Service(s) shall thereupon be deemed a Programming Service.”

 

(b)                                 Section 2 (Term) is hereby amended by
deleting the first sentence of such Section and replacing the same with the
following new sentence:

 

“This Lease shall commence on the Effective Date and, unless terminated sooner
in accordance with the provisions hereof, shall expire on October 31, 2013 (the
“Term”); provided however, that, in addition to the termination rights set forth
elsewhere in this Lease, TESC may terminate the Lease with respect to any
standard definition Programming Service that underperforms (measured in terms of
Single Purchase

 

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in the
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

Revenues) for [***] Reporting Periods compared to the aggregated average of all
single purchase revenues collected by TESC during the same period(s) in
connection with [***] programming services not provided by Network that are
similarly comprised of [***] (collectively, the “Competing Services”), provided
further, that prior to such right tolling, TESC must first provide Notice to
Network in the event that any Programming Service has underperformed the
Competing Services during [***] period.”

 

(c)                                  Section 3.1.2 (Rent) is hereby amended by
deleting the references to “[***]” in subsections (a) and (b) and replacing the
same with “[***]”.

 

(d)                                 Section 5.6.2(b) is hereby amended by adding
the following to the end of such Section:

 

“Notwithstanding the foregoing or any other provisions of this Lease to the
contrary, if, at any time after May 31, 2009, TESC elects to offer a Bundled
Subscription Service comprised of Programming Services and other
non-Network-provided programming services, then the percentage of Bundled
Subscription Service Revenues attributable to the Programming Services included
in such Bundled Subscription Service shall be as follows:

 

If the Programming Services represent [***] of the programming services within
such a Bundled Subscription Service, then the percentage of Bundled Subscription
Service Revenues attributable to the Programming Services shall be [***];

 

If the Programming Services represent [***] of the programming services within
such a Bundled Subscription Service, then the percentage of Bundled Subscription
Service Revenues attributable to the Programming Services shall be [***];

 

If the Programming Services represent [***] of the programming services within
such a Bundled Subscription Service, then the percentage of Bundled Subscription
Service Revenues attributable to the Programming Services shall be [***]; and

 

If the Programming Services represent [***] of the programming services within
such a Bundled Subscription Service, then the percentage of Bundled Subscription
Service Revenues attributable to the Programming Services shall be [***].”

 

(e)                                  Section 5.6.3(b) is hereby amended by
adding the following to the end of such Section:

 

“Notwithstanding the foregoing or any other provisions of this Lease to the
contrary, if, at any time after May 31, 2009, TESC elects to offer a Bundled
Single Purchase Service comprised of Programming Services and other
non-Network-provided programming services, then the percentage of Bundled Single
Purchase Revenues attributable to the Programming Services included in such
Bundled Single Purchase Service shall be as follows:

 

If the Programming Services represent [***] of the programming services within
such a Bundled Subscription Service, then the percentage of Bundled Single
Purchase Revenues attributable to the Programming Services shall be [***];

 

2

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in the
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

If the Programming Services represent [***] of the programming services within
such a Bundled Subscription Service, then the percentage of Bundled Single
Purchase Revenues attributable to the Programming Services shall be [***];

 

If the Programming Services represent [***] of the programming services within
such a Bundled Subscription Service, then the percentage of Bundled Single
Purchase Revenues attributable to the Programming Services shall be [***]; and

 

If the Programming Services represent [***] of the programming services within
such a Bundled Subscription Service, then the percentage of Bundled Single
Purchase Revenues attributable to the Programming Services shall be [***].”

 

(f)                                    Section 13.18.6 (Clean Slate) is hereby
deleted.

 

(g)                                 Exhibit A (Programming Schedule) is hereby
amended by deleting the second numbered paragraph and replacing such paragraph
with “2. The ‘[***]’ Channel which has a [***] rating or any other comparable
channel that has a [***] rating” and by deleting the third numbered paragraph
and replacing such paragraph with “3. The ‘[***]’ Channel which has a [***]
rating or any other comparable channel that has a [***] rating”.  Network agrees
that TESC may, in its sole discretion, cause Network to initiate the channel
and/or edit standard modifications described by this paragraph prior to the
Third Amendment Effective Date, upon written Notice to Network.

 

(h)                                 Exhibit C (Clean Slate Claims) is hereby
deleted.

 

2.                                       Clean Slate.          TESC and Network
agree that this Third Amendment is intended as a full and final accord, release
and satisfaction of any and all claims that either party may have against the
other, including any employee(s) or officer(s) thereof, under the Lease or
otherwise, as of May 21, 2009 (the “Clean Slate Effective Date”), whether now
known or hereinafter discovered.  Notwithstanding the foregoing, (i) any claims
for indemnification under the Lease (including, without limitation, the Old
Leases) are expressly excluded from the foregoing release and, thus, remain an
obligation enforceable against the party so charged in accordance with the
provisions of Section 8 of the Lease; and (ii) nothing in this Clean Slate
provision is intended to or shall operate as a waiver of any claim(s) that
Network may have against employee(s) or officer(s) of TESC in such persons’
individual capacity (as opposed to such person’ capacity as an employee or
officer of TESC or any of its Affiliates) that accrued after January 31, 2009
and prior to the Clean Slate Effective Date.

 

3.                                       Integrated Agreement.       Except to
the extent that such terms and conditions are amended by or are otherwise in
conflict with the provisions of this Third Amendment, all of the terms and
conditions set forth in the Lease shall remain in full force and effect.  In the
event of any conflict between the provisions of the Lease and the provisions of
this Third Amendment, the provisions of the latter shall prevail.  Subject to
the foregoing, this Third Amendment and the Lease (including all other
amendments, addenda, schedules and exhibits thereto) shall be deemed one and the
same document, and references in the Lease to the “Lease” shall be deemed to
refer to the Lease as amended by this Third Amendment.

 

3

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in the
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

THE PARTIES, INTENDING TO BE LEGALLY BOUND, HAVE DULY EXECUTED THIS THIRD
AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE:

 

TRANSPONDER ENCRYPTION

 

COLORADO SATELLITE

SERVICES CORPORATION

 

BROADCASTING, INC.

 

 

 

 

 

 

By:

/s/ Ira Bahr

 

By:

/s/ Ken Boenish

Name: Ira Bahr

 

Name: Ken Boenish

Title: President

 

Title: President

 

4

--------------------------------------------------------------------------------